Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  March 08, 2016

The Court of Appeals hereby passes the following order:

A16A0949. CLINTON HOKE v. WENDY NICOLE JENNINGS.

      Clinton Hoke filed this direct appeal from the trial court’s order denying his
petition to legitimate his minor child. Subsequently, Wendy Nicole Jennings, the
minor child’s mother, filed a motion to dismiss Hoke’s appeal, arguing that appeals
from domestic relations cases are not directly appealable. Jennings is correct.
      Appeals in domestic relations cases must comply with the discretionary appeal
procedure. OCGA § 5-6-35 (a) (2). A legitimation action is a domestic relations case.
Brown v. Williams, 174 Ga. App. 604 (332 SE2d 48) (1985). Because Hoke failed
to comply with the discretionary appeal procedure as required, Jennings’s motion to
dismiss is GRANTED, and this appeal is hereby DISMISSED for lack of jurisdiction.
                                       Court of Appeals of the State of Georgia

                                                                            03/08/2016
                                               Clerk’s Office, Atlanta,____________________

                                               I certify that the above is a true extract from

                                       the minutes of the Court of Appeals of Georgia.

                                               Witness my signature and the seal of said court

                                       hereto affixed the day and year last above written.



                                                                                         , Clerk.